DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on December 01, 2020 in which claims 1-20 are presented for examination; and, a Terminal Disclaimer was filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 04, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the present invention relates generally to the field of managing client connections to a server, and more particularly to avoid overloading the server. The closest prior art of record disclose similar methodology. However, the closest prior art of record failed to show “establishing a plurality of individual client-server connections between a server and a plurality of clients, wherein each connection is configured to support a respective adjustable maximum number of concurrent requests; monitoring a current total number of concurrent requests being supported by the server; detecting, based on the monitoring, that the server is in an overloaded state; responsive to detecting the overloaded state, reducing a first adjustable maximum number of concurrent requests for a first connection of the plurality of individual client-server connections; and responsive to the first connection operating within the reduced first adjustable maximum number of concurrent requests and detecting that the server has recovered from the overloaded state, increasing the reduced first adjustable maximum number of concurrent requests.” These claimed features being present in the independent claims 1, 8, 15 and in conjunction with all the other claimed limitations render claims 1, 8 and 15 allowable over the prior art of record.

As per claims 2-7, 9-14 and 16-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 8 and 15. Therefore, they are allowable for the same reason set forth in paragraph above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 8, 2021